PER CURIAM:
Pamela Robinson appeals the district court’s order adopting the magistrate judge’s report and recommendation to grant Defendant’s summary judgment motion on her claims of race and gender discrimination, sexual and racial hostile work environment harassment, and retaliation pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), and denying her second motion to amend the complaint. We have reviewed the record and affirm for the reasons stated by the district court. See Robinson v. Harvey, No. 1:05-ev00355 (M.D.N.C. filed June 21, 2007; entered June 22, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.